108 U.S. 24 (1883)
ST. LOUIS, IRON MOUNTAIN & SOUTHERN RAILROAD CO.
v.
SOUTHERN EXPRESS COMPANY.
Supreme Court of United States.
Decided January 29th, 1883.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF MISSOURI.
*26 Mr. John F. Dillon and Mr. Wager Swayne filed a brief for the railroad company.
Mr. Glover, Mr. Shepley, Mr. S.M. Breckenridge, Mr. Clarence A. Seward, and Mr. F.E. Whitfield filed briefs for the motion.
*28 MR. CHIEF JUSTICE WAITE delivered the opinion of the court. After stating the facts in the language above cited, he continued:
As we have had occasion to say at the present term, in Bostwick v. Brinkerhoff, 106 U.S. 3, and Grant v. Phnix Insurance Company, 106 U.S. 429, a decree is final, for the purposes of an appeal to this court, when it terminates the litigation between the parties on the merits of the case, and leaves nothing to be done but to enforce by execution what has been *29 determined. Under this rule we think the present decree is final. The suit was brought to compel the railway company to do the express company's business. The controversy was about the right of the express company to require this to be done on the payment of lawful charges. It was no part of the object of the suit to have it definitely settled what these charges should be for all time. The point was to establish the liability of the railway company to carry. The decree requires the carriage, and fixes the compensation to be paid. It adjudges costs against the railway company, and awards execution. Nothing more remains to be done by the court to dispose of the case. Inasmuch as the rates properly chargeable for transportation vary according to circumstances, and what was reasonable when the decree was rendered may not always continue to be so, leave is given the parties to apply for a modification of what has been ordered in that particular if they, or either of them, shall desire to do so. In effect the decree requires the railway company to carry for reasonable rates, and fixes for the time being the maximum of what will be reasonable.
The controversy which the express company has had referred to the master, about the compensation to be paid for the transportation during the pendency of the suit, does not enter into the merits of the case. All such matters relate to the administration of the cause, and the accounts to be settled under the present order are of the same general character as those of a receiver who holds property awaiting the final disposition of a suit. They are incidents of the main litigation, but not necessarily a part of it. The supplemental order, made after the decree, relates only to the settlement of the accounts which accrued pending the suit.
The motion to dismiss is denied.